PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marascio, Eric, Reed
Application No. 15/610,613
Filed: 31 May 2017
For: Context Responsive Communication Device and Translator

:
:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.181, filed December 14, 2020, requesting withdrawal of the holding of abandonment.

The petition under 37 CFR 1.181 is GRANTED.

The Office contended this application became abandoned for failure to respond in a timely manner to the non-final Office action, mailed September 5, 2019, which set an extendable three (3) month period for reply.  A Notice of Abandonment, mailed March 10, 2020, erroneously states that no reply to the September 5, 2019 non-final Office action was received in the Office.

Petitioner asserts that a certificate of mailing, a CHASE cashier’s check, an Office action response, and a petition for extension of time were timely filed on certificate of mailing date  March 5, 2020 and received in the Office on March 9, 2020. 

A review of the contents of the application file reveals the Office received an amendment, a petition for a three month extension of time pursuant to 37 CFR 1.136(a)  and an itemized Certificate of Mailing or Transmission under 37 CFR 1.8 on March 9, 2020. 

The itemized Certificate of Mailing or Transmission under 37 CFR 1.8 states that an Extension of Time, a Cashier’s Check, and a OA Response are enclosed. Applicant properly completed the Certificate of Mailing or Transmission under 37 CFR 1.8, citing March 5, 2020 as the date of deposit of the correspondence with the United States Postal Service.

Under 37 C.F.R. § 1.8(a)(1) correspondence is considered timely if: (1) the correspondence is mailed or transmitted prior to expiration of the set period for response by being properly addressed to the Patent and Trademark Office as set out in 37 C.F.R. § 1.1(a) and deposited with the U.S. Postal Service with sufficient postage as first class mail or transmitted to the Patent and Trademark Office in accordance with 37 C.F.R. § 1.6(d); and (2) the correspondence includes a certificate for each piece of correspondence stating the date of deposit or transmission.  The person signing the certificate should have a reasonable basis to expect that the correspondence would be mailed or transmitted on or before the date indicated.

The itemized Certificate of Mailing or Transmission under 37 CFR 1.8 was properly executed  and bears a proper certificate of mailing, dated March 5, 2020, in compliance with the requirements of 37 C.F.R.  § 1.8(a)(1)as set forth above.

Office financial records indicate a $350 three month extension of time was received on mailroom date March 9, 2020 and posted on October 9, 2020. Apparently applicant overpaid on March 9, 2020. A U.S. Treasury check refund for $1,165 was scheduled on October 16, 2020.

In light of the above discussion, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is granted, the holding of abandonment is withdrawn, and the March 10, 2020 Notice of Abandonment is vacated. 

The Office will not engage in dual correspondence with an applicant and attorneys that have been duly empowered. A courtesy copy of this decision is being mailed to the address listed on the petition; however, all future correspondence will be directed solely to the correspondence address of record.
The application file is being referred to Technology Center A.U. 2677 for the examiner of record’s consideration of the amendment filed on March 9, 2020 (certificate of mailing date March 5, 2020).


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
CC:	ERIC REED MARASCIO
	907 MEADOW PARK DR.
	ALLEN, TX 75013